Per Curiam.

It appearing that the one-year terms to which the respondents were elected as officers of the relator corporation have expired, and that other officers have been elected, the questions presented by this appeal have become moot. The appeal is therefore dismissed. See State, ex rel. Devine, Pros. Atty., v. Baxter, 168 Ohio St., 559.

Appeal dismissed.

Weygandt, C. J., Zimmerman, Taft, Matthias, Radcliff, O’Neill and Griffith, JJ., concur.
Radcliff, J.,'of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.